Citation Nr: 1427625	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-15 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 21, 2010 for the granting of a total disability rating based on unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Alpha Disability


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975 and from October 1976 to October 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2011; a statement of the case was issued in April 2012; and a substantive appeal was received in June 2012.   


FINDINGS OF FACT

1.  In December 2010, the Veteran submitted a formal application for individual employability due to his service-connected disabilities. 

2.  The schedular requirements for a grant of TDIU were not met until June 21, 2010. 

3.  The evidence does not show that the Veteran's service-connected disabilities alone caused his unemployability prior to June 21, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to June 21, 2010 for an award of a total rating for compensation purposes based on individual unemployability have not been met. 38 U.S.C.A. §§ 1155, 5107, 5108, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a January 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.

Earlier Effective Dates

A TDIU is an award of increased compensation.  Effective dates for increases in compensation are assigned in accordance with 38 C.F.R. § 3.400(o) (2013) (implementing 38 U.S.C.A. § 5110(a), (b)(2) (West 2002 & Supp. 2013)).  Pursuant to that regulation, the effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2013) (emphasis added). 

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation. In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2013). 

Generally, then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013).  To establish a grant of TDIU, however, entails special requirements that must now be considered. 

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Ratings for disabilities resulting from a common etiology will be combined under 38 C.F.R. § 4.25 (2013) and considered one disability for this calculation.  If the evidence demonstrates that the Veteran is unemployable by reason of his service-connected disabilities, but fails to meet these percentage standards, the claim shall be submitted to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The Veteran filed a claim for TDIU in April 1990.  The claim was denied by way of a July 1990 rating decision.  At that time, the Veteran was only service connected for cervical sprain with radiculitis, which was evaluated as 30 percent disabling.  Consequently, the Veteran did not meet the objective standards for the award of a TDIU.  

The Veteran filed another claim for TDIU in May 1991.  The claim was denied by way of a June 1991 rating decision.  At that time, the Veteran was still service connected only for a cervical sprain with radiculitis, which was still evaluated as 30 percent disabling.  Consequently, the Veteran still did not meet the objective standards for the award of TDIU.  The RO did not specifically address the subjective standards; but there was little to no indication that the Veteran's cervical spine disability was the basis for the Veteran being unemployable.

The RO, also in its May 1991 rating decision, denied entitlement to disability pension because the scheduler requirements were not met and the Veteran was not determined to be unemployable as a result of service connected disabilities and non-service connected disabilities.  His non-service connected disabilities were a low back syndrome, evaluated as 0 percent disabling; a seizure disorder, evaluated as 0 percent disabling; and headaches, evaluated as 0 percent disabling.

In January 1992, the Veteran requested that the VA reconsider the Veteran for pension.  The Veteran's representative stated that the Veteran's "health has deteriorated rapidly due to organic brain syndrome."    

In April 1992, the RO issued a rating decision in which it found that the Veteran was permanently and totally disabled for pension purposes.  It found that the Veteran's organic brain syndrome was 100 percent disabling.  

In September 1994, the RO issued a rating decision in which it denied entitlement to service connection for organic brain disorder.  The decision was appealed, and the Board (in a July 1998 decision), likewise denied entitlement to service connection for organic brain disorder.  

In a June 2003 rating decision, the RO once again denied service connection for an organic brain disorder, because no new and material evidence had been received with which to reopen the claim.  The Board notes that to this day, the Veteran has not been service connected for organic brain disorder.

In the June 2003 rating decision, the RO granted service connection for hearing loss and tinnitus.  It rated tinnitus as 10 percent disabling and rated hearing loss as 0 percent disabling.  Consequently, the Veteran's service connected disabilities yielded a combined rating of 40 percent effective August 30, 2002.  See 38 C.F.R. § 4.25.  They still failed to meet the objective standards for the award of a TDIU (although the issue of entitlement to a TDIU was neither raised nor adjudicated at this time).

In June 2010, the Veteran sought increased ratings for his hearing loss and cervical strain.  In a September 2010 rating decision, the RO denied and increased rating for the Veteran's cervical strain, but granted a rating of 30 percent for the Veteran's hearing loss.  Consequently, the Veteran's service connected disabilities yielded a combined rating of 60 percent effective June 21, 2010.  See 38 C.F.R. § 4.25.

In December 2010, the Veteran filed a TDIU claim.  He also requested entitlement to service connection for depression and anxiety.  The Veteran underwent a psychiatric examination in March 2011.  He also underwent a general medical examination in March 2011.  By way of the May 2011 rating decision that is on appeal, the RO granted service connection for major depressive disorder, severe with psychotic features and posttraumatic stress disorder (PTSD) delayed onset, and granted a 100 percent rating for it.  The RO also granted service connection for radiculitis of the right upper extremity, evaluated as 30 percent disabling; and service connection for radiculitis of the left upper extremity, evaluated as 20 percent disabling.  Finally, the RO granted TDIU effective June 21, 2010.  The RO found that entitlement to a TDIU was warranted due to the Veteran's inability to obtain gainful employment due to the severity of his cervical strain and the constant pain he must endure.   

Analysis

Prior to June 21, 2010, the Veteran had sought entitlement to TDIU on two prior occasions (April 1990 and May 1991).  These claims were both denied by way of rating decisions issued in July 1990 and June 1991.  The Veteran did not file a notice of disagreement with either decision; and both decisions became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2013)

The Board also notes that prior to June 21, 2010, the Veteran was service connected for cervical strain with radiculitis, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as 0 percent disabling.  Consequently, prior to June 21, 2010, the Veteran's combined rating was 40 percent.  The Veteran's combined rating did not meet the objective standards for the award of TDIU.  Moreover, there was no evidence that the Veteran was unable to secure or follow a substantially gainful occupation due to these service connected disabilities.

The Veteran's spouse argued, in a June 2012 substantive appeal, that the 1992 claim for pension was, "upon a liberal interpretation, a claim for compensation and failure to address this claim, essential means that the claim remained unadjudicated from 1992 to present."  The Board finds that the claim for pension specifically stated that pension was warranted because the Veteran's health deteriorated due to organic brain syndrome.  The RO did, in fact, interpret this as a claim for compensation for organic brain syndrome.  Moreover, it adjudicated the claim and the Veteran appealed it to the Board.  The Board found that service connection for organic brain syndrome was not warranted.

The Board does not construe the 1992 pension claim as a claim for a TDIU insofar as (1) employability is not mentioned anywhere in the three sentence correspondence, and (2) the only disability mentioned in the correspondence is organic brain syndrome, which is not a service connected disability.  

The Board notes that even if the RO had construed the 1992 pension claim as a TDIU claim, said claim would have been denied because the Veteran's combined disability rating was 30 percent, and there was no evidence that the Veteran was unable to secure or follow a substantially gainful occupation due to cervical sprain, hearing loss, and tinnitus (his only service connected disabilities at the time).    
  
The Board finds that the only TDIU claims that predate June 21, 2010 are the April 1990 and May 1991 claims which were denied and whose decisions were final.  

As noted above, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2) (2013).  In this case, the Veteran filed an increased rating claim in June 2010 and a TDIU claim in December 2010.  The increase in the Veteran's disability was noted in the March 2011 VA examination, and it was this examination report that determined that the Veteran was unable to secure or follow a substantially gainful occupation due to service connected disabilities.  

The law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2013). 

Consequently, the Board finds that the correct effective date of the TDIU is June 21, 2010.


ORDER

Entitlement to an effective date prior to June 21, 2010, for the grant of a total disability rating based on individual unemployability is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


